HUSTON, J.
This case was first before us on an appeal from judgment and order refusing new trial. (See Murphy v. Montandon, 3 Idaho, 325, 35 Am. St. Rep. 279, 29 Pac. 851.) Upon that appeal the order and judgment of the district court were reversed, and the cause remanded for a new trial. Upon the second trial, verdict and judgment were rendered in favor of the defendant, from which, and from the order refusing a new trial, the present appeal is taken. The action was brought upon a release bond in attachment. The defense was that the attachment was issued upon a false affidavit, in that it appeared that, at the time the affidavit was made and filed and the attachment issued, the plaintiff had in Ms possession, as a pledge or security for the payment of the note sued upon, a certain check or, order upon one T. B. Shaw, for an amount equal, at least, to the sum sued for, which had been given the plaintiff by the defendant in the attachment suit at or about the time of executing the note sued on, and received by the plaintiff as security for said note; and therefore the statutory statement, in the affidavit of the plaintiff in the attachment suit, that the payment of the sum sued for had been secured by any mortgage or lien upon real or personal property, or any pledge of personal property, was not true, and, this fact appearing by the record, this court held that the attachment was void. (Murphy v. Montandon, supra.) The only material difference, if it is material, which we find in the record in tMs case from that before presented, is in the introduction in evidence by the plaintiff, of the judgment-roll in the original attachment suit.
The contention of the appellant is predicated largely upon alleged errors in the rulings of the court upon the pleadings, and errors in the findings of the court in that action. We cannot review that record for the purpose of considering any alleged errors therein. It is not here for any such purpose, nor-can it be made to serve any such end. While the record shows; some conflict in the evidence, the jury having passed upon it, in recognition of a well-established principle, this court will not, where the evidence is conflicting, disturb the verdict. We think the demurrer to the amended answer was properly over*323ruled. Tbe judgment of the district court is affirmed, with costs.
Morgan, C. J., and Sullivan, J., concur.